Case 8:20-cv-00075-JVS-ADS Document 19 Filed 06/10/20 Page 1 of 2 Page ID #:224




   1
   2
   3
                                                                JS-6
   4
   5
   6
   7
   8
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
   9
  10
  11    Brian Whitaker,                                Case 8:20‐CV‐00075‐JVS‐ADS
  12             Plaintiff,                            Judgment
                                                       (re: Default Judgment)
  13      v.
  14    GZHB LLC, a California Limited Liability
        Company;
  15    and Does 1‐10,
  16             Defendants.
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                   1

       JUDGMENT                                                        Case: 8:20‐CV‐00075‐JVS‐ADS
Case 8:20-cv-00075-JVS-ADS Document 19 Filed 06/10/20 Page 2 of 2 Page ID #:225




   1         Upon review of the court files, the application for default judgment, the
   2   declarations submitted in support of the default judgment, and the evidence
   3   presented having been fully considered, it is hereby ordered and adjudged that
   4   plaintiff Brian Whitaker shall have JUDGMENT in his favor for $5,492 against
   5   defendant GZHB LLC and defendant is ordered to provide accessible dining
   6   surfaces at Glowzone located at 7227 Edinger Avenue, Huntington Beach,
   7   California, in compliance with the Americans with Disabilities Act Accessibility
   8   Standards.
   9
  10   Dated: June 10, 2020

  11
  12                       By:__________________________________________
                                       United States District Judge
  13
                                       James V Selna
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                              2

       JUDGMENT                                                  Case: 8:20‐CV‐00075‐JVS‐ADS
